By and with the consent of all parties to the record the court finds that there is error apparent upon the record in the proceedings of said court of appeals to the prejudice of the plaintiff in error.
It is, therefore, by and with the consent of all parties to the record, considered by this court that the judgment rendered by the said court of appeals be reversed and held for naught, and that the judgment of the court of common pleas, which was reversed by the said court of appeals, be, and the same hereby is, affirmed.

Judgment of the court of appeals reversed and that of common pleas affirmed by consent.